DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Response to Election
Applicant’s election without traverse of Group I, claims 1-14 and 17-20, in the reply dated May 31, 2022, is acknowledged.
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 C.F.R. § 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 14 is objected to because of the following informalities.
Considering Claim 14: For consistency with claim 1, applicant should replace the language “wherein the first functional groups are selected from . . .” in claim 14 with “wherein the first functional group is selected from . . . .”

Claim Rejections – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 4-10, 13, 14, and 17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Sang Hyeon Hong et al., STAPLE: Stable Alginate Gel Prepared by Linkage Exchange from Ionic to Covalent Bonds, 5 Adv. Healthcare Mater. 75-79 (2016) (“Hong”).
Considering Claim 1: Hong teaches an alginate-catechol polymer (identified in the reference as “alginate-C”) with (1) catechol groups derivable from a 3,4-dihydroxystyrene monomer, and (2) the carboxy group-containing polysaccharide alginate.  (Hong, 75, second column; 77, Figure 2b).  The catechol units derivable from 3,4-dihydroxystyrene read on the first co-monomer of claim 1.  The carboxy-containing guluronic acid and/or mannuronic acid carbohydrate units inherently present in the alginate of Hong read on the second co-monomer of claim 1.  (See id. 75, first column, first paragraph).  Hong shows at Figure 2b that the carboxyl groups of different chains of the alginate-C are linked through calcium ions.  (Id. 77, Figure 2b).  Figure 2b of Hong is reproduced below

    PNG
    media_image1.png
    504
    724
    media_image1.png
    Greyscale


The calcium ions of Hong read on the second additive of claim 1.  The examiner notes that the “neutral hydrogen bond” and “first additive” elements of claim 1 are not required by claim 1 because these are recited as alternatives to the “second additive.”
	In support of the finding that the alginate-catechol polymer of Hong is derivable from 3,4-dihydroxystyrene, the examiner submits that the alginate-catechol polymer could be made by combining an alginate amide and 3,4-dihydroxystyrene, as shown below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The examiner recognizes that Hong does not teach that the alginate-catechol polymer is made in this way from 3,4-dihydroxystyrene.  However, the language of claim 1 stating that the copolymer is one “including a first co-monomer selected from one of dopamine methacrylamide, 3,4-dihydroxyphenylalanine or 3,4-dihydroxystyrene” is product-by-process language that specifies the monomers used in the process used to produce the copolymer.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Ffded. Cir. 1985) (citations omitted); see MPEP § 2113.  In the present case, the alginate-catechol of Hong has a copolymer structure that can be obtained from 3,4-dihydroxystyrene and an alginate-derived component and there is no evidence that the method used to produce the alginate-catechol of Hong would materially affect the structure of the final product.
Considering Claim 4: Hong is silent as to the amounts of mannuronic acid and the amount of guluronic acid monomers that make up the alginate.  However, evidentiary reference Penman & G. R. Sanderson, A Method for The Determination of Uronic Acid Sequence in Alginates, 25 Carbohydrate Research 273-282 (1972) (“Penman”) teaches alginate samples contain either mannuronic acid or guluronic monomers in a percentage falling within the co-monomer range of claim 4.  (Penman, 280, Table II).	For example sample V shown in Table II of Penman contains 55.5% + ½ ×22.8% = 66.9% G (i.e., guluronic monomer).  As another example, Sample XI shown in Table II of Penman contains 17.8% + ½ × 81.7% = 85.7% M (i.e., mannuronic).  
The presence of the about 5% dopamine-derived units of the alginate-catechol polymer taught by Hong (page 75, second column, first full paragraph), would not bring the amount of the dominant monomer of the alginate (either guluronic monomer, as in Sample V of Penman, or mannuronic monomer, as in sample XI of Penman) outside of the broad range recited by claim 4.
Considering Claims 5 and 6: The “neutral hydrogen bond” of claim 5 is not required by either claim 1 or claim 5 because this is recited as an alternative to the “second additive” in claim 1.
Considering Claims 7-9 and 14: The carboxy groups of the carboxy-containing guluronic acid and/or mannuronic acid carbohydrate units of the alginate read on the “carboxylic acid” or “carboxylate” first functional group of claims 7-9 and 14.  (See Hong, 75, first column, first paragraph).  The “second and third functional groups” of claims 7 and 8 are not required by any of claims 1, 7, or 8 because these are part of the “first additive” of claim 1, which is recited as an alternative to the “second additive” in claim 1.
Considering Claims 10 and 17: The “first additive” of claims 10 and 17 is not required by any of claims 1, 10, or 17 because this is recited as an alternative to the “second additive” in claim 1.
Considering Claim 13: The calcium ions shown in Figure 2B of Hong are alkaline earth metal ions.
Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 2, 3, 11, and 12 are objected to as being dependent upon a rejected base claim.  However, the claims would be allowable if rewritten in independent form to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  Hong, discussed above, is considered to be the closest prior art of record.  Hong teaches that the catechol-containing unit (i.e., dopamine) is incorporated in an amount of about 5% into the alginate.  (Hong, 75, second column, first full paragraph).  Absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the amount of catechol-containing unit in Hong to fall within the ranges required by claims 2 or 19 with a reasonable expectation of success.  Further, absent improper hindsight, nothing in the prior art of record would have motivated one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hong to include the limitations required by claims 3, 11, or 12.
Citation of Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure for the following reasons. US 2009/0036611 (“Wilker”) teaches copolymers having styrene units and 3,4-dihydroxystyrene units and that crosslinking of the polymers can be achieved by “oxidants, metals, and the like.”  (Wilker, ¶¶ 37-38, 43).  Paul Glass et al., Enhanced Reversible Adhesion of Dopamine Methacrylamide-Coated Elastomer Microfibrillar Structures under Wet Conditions, 25 Langmuir 6607-12 (2009) (“Glass”) teaches copolymers of dopamine methacrylamide.  (Glass, 6608, Figure 1).  The copolymer of Glass, however, do not contain a second co-monomer with a functional group that undergoes the interlinking required by present claims 1 and 19.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/ pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767